Citation Nr: 0935404	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to January 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The evidence of record does not show that sleep apnea was 
incurred in or aggravated by active military service.

2.  The evidence of record does not show that COPD was 
incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2008).

2.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2006 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. The November 2006 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the January 2007 rating decision, the March 2007 
Statement of the Case (SOC), and the August 2007 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in July 
2007, obtained the Veteran's private and VA medical records, 
and associated the Veteran's service treatment records (STRs) 
with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he began suffering from sleep apnea 
while on active duty but did not know there was a condition 
known as sleep apnea and that military doctors did not inform 
him that such a condition existed.  He also contends that he 
was exposed to jet fuel for more than four hours when he was 
tasked with monitoring the fuel loss during a flight in which 
the aircraft developed a fuel leak.  After reviewing the 
evidence, the Board finds that the weight of the evidence 
preponderates against the Veteran, and his claims of 
entitlement to service connection for sleep apnea and COPD 
are denied for the following reasons.  

The Veteran's treatment providers have in fact diagnosed him 
with both sleep apnea and COPD.  Thus, the Veteran is easily 
able to satisfy the first element required to substantiate a 
claim for service connection, a current disability.  However, 
the record is still void of any in-service complaints or 
treatment for either condition and the weight of the medical 
evidence providing a nexus or relationship between the 
purported in-service fuel leak event and his current 
disabilities is against his claims.  

To be sure, the Veteran underwent several physicals during 
his active military service.  In his March 1962 enlistment 
examination, the Veteran reported that he did not have and 
never had asthma, shortness of breath, pain or pressure in 
his chest, or a chronic cough, while his lungs and chest were 
found clinically normal.  The Veteran reported the lack of 
symptoms for those conditions and his lungs and chest were 
again found clinically normal in a subsequent March 1962 in-
flight refueling examination, as well as during a September 
1963 periodic examination, September 1964 annual flying 
examination, June 1965 annual flying examination, and January 
1966 discharge examination.  Furthermore, the Veteran's STRs 
do not include any records of medical care in which the 
Veteran complained of lung or breathing problems.

As for the nexus evidence requirement, the Veteran's private 
physician sent a letter to VA in October 2006, stating that 
the Veteran had significant exposure to jet fuel and relaying 
the Veteran's story about the incident involving the 
airplane's fuel leak.  This doctor opined that sleep apnea 
and COPD are at least as likely as not related to the 
Veteran's exposure to jet fuel while he was in the military.  
However, the doctor failed to cite any reasons why he 
believed this was the case or any medical literature to 
support his opinion.

On the other hand, the Veteran was afforded with a 
compensation and pension examination in July 2007.  The 
examiner initially noted that the same doctor who wrote the 
aforementioned letter also reported in a June 2003 treatment 
note that the Veteran quit smoking in 2002 after a 50 plus 
year pack history of tobacco use.  He also noted that the 
Veteran's weight increased from 268 pounds to 284 pounds.  
The examiner then cited the risk factors for COPD that are 
discussed in Mason, Murray and Nadel's textbook of 
Respiratory Medicine for the propositions that tobacco 
smoking accounts for 80 to 90 percent of the risk of 
developing COPD and the only other risk factor of 
considerable importance is a homozygous alpha 1 proteinase 
inhibitor deficiency.  Furthermore, according to the 
textbook, environmental air pollution may contribute to an 
accelerated decline in lung function, and episodes of 
increased pollution may contribute to acute mortality.  Also, 
while occupational exposures are associated with an increased 
risk for accelerated loss of lung function, the effect is 
usually small compared to the effect of cigarette smoking.  
The examiner could not find a single medical article with the 
key words "jet fuel and COPD."  Additionally, citing a 
medical treatise, the examiner reported that the risk factors 
for obstructive sleep apnea are obesity, age, and male 
gender.  Air pollution and jet fuel are not considered risk 
factors for sleep apnea.  

The examiner then summed up his findings, stating that jet 
fuel fumes have not been related to obstructive sleep apnea 
as a risk factor, but the Veteran's weight, age, and male 
gender are important risk factors for that condition.  Only 
experimental articles linked jet fuel inhalation to lung 
disease.  The examiner then concluded his report with two 
opinions.  First, he believes that if the jet fuel was the 
cause of the sleep apnea or COPD, he would expect the 
conditions to come on many years before an over 30 year 
absence from the military.  Second, sleep apnea and COPD are 
less likely than not the result of jet fume exposure in the 
military.  Because the compensation and pension examiner gave 
a much more thorough explanation for his opinion than the 
Veteran's private physician, including citations and 
quotations from medical treatises, the Board affords his 
opinion greater probative value.

Since the evidence of record does not establish either an 
injury in service or a relationship or nexus between the 
Veteran's active military service and his currently diagnosed 
sleep apnea and COPD, the Board finds the preponderance of 
the evidence weighs against the Veteran's claims.  Therefore, 
service connection for sleep apnea and COPD is not warranted, 
and the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for sleep apnea is 
denied.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


